Citation Nr: 0711528	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  96-37 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, diagnosed as major depressive disorder, generalized 
anxiety disorder, panic disorder with agoraphobia, and 
obsessive-compulsive disorder.

2.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD), a 
delusional disorder - persecutory type, and a sleep disorder, 
to include as secondary to the service-connected 
postoperative subtotal thyroidectomy.

3.  Entitlement to service connection for a spine disorder, 
to include disorders involving the cervical, thoracic, and 
lumbar spines.

4.  Entitlement to an increased disability rating for 
postoperative subtotal thyroidectomy, currently rated as 60 
percent disabling.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Veteran and her late spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran had active service from March 1973 to March 1976.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(the RO).

Procedural history

Spinal disability

In an October 1995 rating decision, service connection for a 
back disability was denied.  The veteran perfected an appeal 
of that denial.  In April 2004, the Board remanded this claim 
for further development.  As the veteran is claiming a 
cervical spine disability in addition to thoracic and lumbar 
spine disabilities, the issue regarding the back disability 
is as stated on the title page.  

Psychiatric disability

In a July 1996 rating decision, service connection was denied 
for depression.  The veteran perfected an appeal of that 
denial.  Various statements of the veteran reflect that she 
is claiming service connection for major depressive disorder, 
generalized anxiety disorder, panic disorder with 
agoraphobia, obsessive-compulsive disorder, PTSD, a 
delusional disorder - persecutory type, and a sleep disorder.  
Additionally, in the April 2004 remand regarding this claim, 
the Board considered the issue of a psychiatric disorder as 
secondary to the service-connected postoperative subtotal 
thyroidectomy to be part of the issue on appeal.  In light of 
the decision below granting service connection for major 
depressive disorder, generalized anxiety disorder, panic 
disorder with agoraphobia, and obsessive-compulsive disorder, 
the issues are as stated on the title page.

Postoperative subtotal thyroidectomy

In a March 1998 rating decision, service connection was 
granted for postoperative subtotal thyroidectomy and a 10 
percent disability was assigned effective October 6, 1997.  
The veteran disagreed with the assignment of a 10 percent 
disability rating.  In a December 1998 rating decision, a 60 
percent disability rating was assigned effective May 4, 1998.  
The veteran perfected an appeal regarding the initial 
assignment of the 10 percent disability rating and the 
assignment of the 60 percent disability rating.  In April 
2004, the Board remanded this claim for further development.  
In a January 2006 rating decision, a 60 percent disability 
rating was assigned for the service-connected thyroid 
disorder effective October 6, 1997.  Therefore, the issue 
regarding the thyroid disorder is as stated on the title 
page.





Entitlement to a total disability evaluation based on 
individual unemployability (TDIU)

In a March 1999 rating decision, TDIU was denied.  The 
veteran filed a timely Notice of Disagreement with that 
denial.  In April 2004, the Board remanded this issue for the 
issuance of a Statement of the Case (SOC).  In January 2006, 
a SOC was issued.  The veteran did not file a Substantive 
Appeal on this issue.  Accordingly, this issue is not in 
appellate status.

All issues except the issue of service connection for a 
psychiatric disorder, diagnosed as major depressive disorder, 
generalized anxiety disorder, panic disorder with 
agoraphobia, and obsessive-compulsive disorder, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

Issue not on appeal

In the April 2004 remand, the Board referred back a claim for 
service connection for the cause of a veteran's death - in 
this case, the veteran's late husband.  This matter is again 
referred to RO for appropriate action.


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
veteran currently has major depressive disorder, generalized 
anxiety disorder, panic disorder with agoraphobia, and 
obsessive-compulsive disorder.

2.  The veteran had a psychiatric disorder in service 
diagnosed as neurotic anxiety and experienced sexual 
harassment in service while stationed in West Germany.

3.  The competent medical evidence of record indicates that 
the veteran's major depressive disorder, generalized anxiety 
disorder, panic disorder with agoraphobia, and obsessive-
compulsive disorder are related to her military service.


CONCLUSION OF LAW

Major depressive disorder, generalized anxiety disorder, 
panic disorder with agoraphobia, and obsessive-compulsive 
disorder were incurred in military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for major 
depressive disorder, generalized anxiety disorder, panic 
disorder with agoraphobia, and obsessive-compulsive disorder.  
As is described elsewhere in this decision, the remaining 
issues on appeal are being remanded for further development.

In the interest of clarity, the Board will address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In April 2004, the Board remanded the claim to schedule the 
veteran for a VA psychiatric examination in order to 
determine the nature of the current psychiatric diagnoses and 
to determine whether such diagnoses are directly related to 
active service and secondarily related to the service-
connected postoperative subtotal thyroidectomy.  A report of 
a July 2006 VA examination reflects the presence of current 
psychiatric diagnoses other than PTSD.  While the VA examiner 
addressed whether the current psychiatric disorders are 
related to a currently uncorroborated in-service stressor, 
the examiner did not address whether the current psychiatric 
disorders are otherwise related to active service, to include 
the in-service diagnosis of neurotic anxiety, or whether the 
current psychiatric disorders are secondary to the service-
connected postoperative subtotal thyroidectomy.  The VA AMC 
did not fully comply with the directives of the Board's 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance).  However, in light of the decision below, the 
veteran is not prejudiced by the AMC's failure to comply with 
the directives of the April 2004 remand.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993) (when the Board addresses in a 
decision a question that has not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice and opportunity to respond and, if not, whether the 
claimant will be prejudiced thereby).

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The VCAA is accordingly generally applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) (the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim).  

With respect to this claim, VCAA letters were sent to the 
veteran and to her representative by VA AMC in April 2004 and 
February 2005.  The veteran and her representative have not 
contended that VCAA notice was in any way inadequate.  

As is discussed below, the Board's decision has resulted in 
allowance of service connection for major depressive 
disorder, generalized anxiety disorder, panic disorder with 
agoraphobia, and obsessive-compulsive disorder.  It is not 
the Board's responsibility to assign an effective date 
therefor.  The Board notes that the VA AMC provided notice 
under Dingess v. Nicholson, 19 Vet. App. 473 (2006) regarding 
effective date in March and July 2006 letters.  The Board is 
confident that should additional notice be required, such 
will be provided to the veteran.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2006).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim. See 38 
C.F.R. § 3.303(b) (2006).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Analysis

With respect to Hickson element (1), the report of the July 
2006 VA psychiatric examination and the private medical 
records reflect diagnoses of major depressive disorder, 
generalized anxiety disorder, and panic disorder with 
agoraphobia.  As to an obsessive-compulsive disorder, the 
July 2006 VA examiner did not diagnose that disorder.  
However, the veteran's private psychologist and psychiatrist 
have diagnosed obsessive-compulsive disorder with the most 
recent diagnosis being made in March 2005.  Resolving doubt 
in the veteran's favor, the Board finds that the evidence is 
in equipoise as to whether the veteran has an obsessive-
compulsive disorder.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2006).  

Moving to Hickson element (2), service medical records reveal 
that in September 1973 while stationed in West Germany, the 
veteran reported personal problems with her job and her 
friends.  There was no evidence of psychosis.  The impression 
was neurotic anxiety.  The veteran has alleged that she 
experienced sexual harassment while stationed in West 
Germany.  In light of the documented complaint of employment 
problems in service, the Board finds that the evidence is in 
equipoise as to whether the veteran experienced sexual 
harassment while stationed in West Germany in late 1973.  
While the veteran has alleged a sexual battery and attempted 
rape subsequent to the sexual harassment in West Germany, the 
Board adds that as discussed in the remand below, no 
conclusion has been made regarding whether there is 
corroborating evidence of the alleged sexual battery and 
attempted rape that occurred stateside in March 1974.  
Therefore, Hickson element (2) is satisfied.

As to Hickson element (3), medical nexus, the question that 
must be answered by the Board is whether the diagnosis of 
anxiety neurosis in September 1973 with the related sexual 
harassment is related to her current psychiatric disorders.  
In approaching this task, the Board is aware of the holding 
in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (in the 
absence of specific medical evidence, the Board may not rely 
on its own unsubstantiated medical opinion).  

With respect to this matter, there is competent medical 
evidence of record.  A report of a June 1996 private 
psychological evaluation shows that the veteran reported that 
she suffered emotional abuse while stationed in West Germany 
and that her panic attacks started there.  She also reported 
that she was later propositioned by an officer while 
stationed stateside.  Dysthymic disorder and generalized 
anxiety disorder were diagnosed.  The social worker and 
psychologist who prepared the report noted that the disorders 
appeared to originate from emotional trauma during service 
and that the veteran was suffering unresolved issues related 
to military service.  A report of a July 1997 psychological 
evaluation indicates that a psychologist opined that the 
veteran's present illness was a continuation of emotional 
reaction encountered during military service.  The 
psychologist noted that the veteran had an obsessive-
compulsive routine that she used in an attempt to deal with 
overwhelming anxiety and depression that can be traced to 
sexual harassment and an attempted rape in service.  The 
psychologist added that after her in-service job 
discrimination, emotional harassment, and attempted rape, the 
veteran has been in a chronically depressed mood.  The 
psychologist indicated that the veteran was treated for panic 
attacks in service while stationed in Germany.  The 
psychologist determined that the preponderance of evidence 
available showed that the veteran's panic attacks and 
depression can be traced to her emotional harassment in 
service, which culminated in an attempted rape.

These medical opinions, fairly read, are sufficient to 
establish a nexus between the veteran's current major 
depressive disorder, generalized anxiety disorder, panic 
disorder with agoraphobia, and obsessive-compulsive disorder 
and the in-service diagnosis of anxiety neurosis in September 
1973 and related sexual harassment.  While these medical 
opinions related these current psychiatric disorders to the 
currently uncorroborated sexual battery and attempted rape, 
these medical opinions also relate the veteran's current 
disorders to the documented complaint of work-related anxiety 
that occurred in West Germany prior to the alleged sexual 
assault in March 1974.  Although the July 2006 VA examiner 
also related the veteran's current psychiatric disorders to 
the alleged sexual battery and attempted rape, there is no 
competent medical evidence specifically indicating that the 
veteran's current psychiatric disorders are not related to 
the in-service diagnosis of anxiety neurosis in September 
1973 and related sexual harassment.

After having carefully reviewed the evidence, it is the 
Board's conclusion that the veteran's current major 
depressive disorder, generalized anxiety disorder, panic 
disorder with agoraphobia, and obsessive-compulsive disorder 
are related to active service.  Hickson element (3) has 
therefore also been met.

In summary, the Board is of the opinion that the veteran has 
met all three requirements needed establish service 
connection for major depressive disorder, generalized anxiety 
disorder, panic disorder with agoraphobia, and obsessive-
compulsive disorder.  The benefit sought on appeal is 
accordingly allowed.

Additional comment

As noted elsewhere in the introduction section of this 
decision, the veteran posited other theories of entitlement 
to service connection for major depressive disorder, 
generalized anxiety disorder, panic disorder with 
agoraphobia, and obsessive-compulsive disorder - as secondary 
to the sexual assault and attempted rape in March 1974 and as 
secondary to the service-connected postoperative subtotal 
thyroidectomy.  In light of the Board's decision herein to 
grant the benefits sought on appeal based on direct service 
connection due to the in-service diagnosis of anxiety 
neurosis in September 1973 and related sexual harassment, the 
veteran's other theories have been rendered moot and need not 
be further addressed by the Board.


ORDER

Service connection for major depressive disorder, generalized 
anxiety disorder, panic disorder with agoraphobia, and 
obsessive-compulsive disorder is granted.


REMAND

For reasons expressed immediately below, the Board believes 
that the remaining issues must be remanded for further 
evidentiary development.

2.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD), a 
delusional disorder - persecutory type, and a sleep disorder, 
to include as secondary to the service-connected 
postoperative subtotal thyroidectomy.

Reasons for remand

Stegall concerns

In the April 2004 remand, the Board requested that the VA AMC 
notify the veteran that she may submit alternative forms of 
evidence in support of her claim for PTSD as secondary to a 
sexual battery and attempted rape.  The VA AMC sent a letter 
to the veteran in April 2004 with which there was supposed to 
be an enclosure entitled "PTSD: Personal Assault."  While 
another enclosure entitled "What is the Status of Your Claim 
and How You Can Help" was included in the file copy of that 
letter, the enclosure entitled "PTSD: Personal Assault" was 
not included.  Therefore, it is unclear whether the VA AMC 
complied with the directives of the April 2004 remand.  See 
Stegall, supra.  

Additional miscellaneous development

Since the veteran has alleged that within a few weeks of her 
alleged sexual battery and attempted rape, her assailant had 
her reassigned from recruiting duty, the veteran's service 
personnel records should be obtained.  Moreover, another VA 
examination is necessary to determine whether the veteran 
currently has a delusional disorder - persecutory type and a 
sleep disorder and if so, whether such disorders are related 
to active service or secondary to the service-connected 
postoperative subtotal thyroidectomy and now-service-
connected major depressive disorder, generalized anxiety 
disorder, panic disorder with agoraphobia, and obsessive-
compulsive disorder.  Additionally, at the September 1996 
hearing, the veteran identified psychiatric treatment at a 
mental health clinic starting in 1979 or 1980.  An attempt to 
get those records should be made.  Furthermore, although the 
RO sent a VCAA letter to the veteran that addressed direct 
service connection for her psychiatric disorder, VA did not 
send a letter to the veteran which complies with the notice 
provisions of the VCAA as to secondary service connection.  
The Board has been prohibited from itself curing this defect.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

3.  Entitlement to service connection for a spine disorder, 
to include disorders involving the cervical, thoracic, and 
lumbar spines.

Reasons for remand

Additional medical opinion

In the basis of the opinion of the July 2005 VA examiner, 
that examiner noted that there were no treatment records from 
1976 to 1995.  It does not appear that the examiner reviewed 
a September 1997 statement of a private chiropractor.  That 
chiropractor noted that the veteran was treated in 1977 by 
him for neck and low back pain.  Another medical opinion is 
necessary.

Additional miscellaneous development

The report of the July 2005 VA examination shows that the 
veteran received VA treatment from 1990 to the present.  VA 
treatment records from 1995 to the present are of record.  
Therefore, VA treatment records from 1990 to 1994 should be 
obtained.  Moreover, in her June 1995 claim, the veteran 
reported that she received treatment for her back disability 
from Dr. J.H in 1977.  She has also received treatment from 
Dr. L.W.  These records should be obtained.  The veteran 
should also be asked to specifically identify any treatment 
from 1976 to 1995 for her spinal disabilities.

4.  Entitlement to an increased disability rating for 
postoperative subtotal thyroidectomy, currently rated as 60 
percent disabling.

Reason for remand

Another VA examination

The veteran's thyroid disorder is currently rated under 
38 C.F.R. § 4.119, Diagnostic Code 7901 (thyroid gland, toxic 
adenoma).  One of the criteria for a 100 percent rating under 
that diagnostic code is the presence of sympathetic 
cardiovascular symptoms.  The report of the July 2005 VA 
examination did not address that criterion.  Therefore, the 
report of that VA examination did not comply with the 
directives of the April 2004 Board remand.  See Stegall, 
supra.  Moreover, the medical evidence of record, to include 
the report of a September 2000 VA fee-basis examination, is 
replete with diagnoses of hypothyroidism.  Hypothyroidism is 
rated under 38 C.F.R. § 4.119, Diagnostic Code 7903, which 
has different criteria from Diagnostic Code 7901.  
Accordingly, another VA examination is necessary to determine 
whether the veteran's service-connected thyroid disorder is 
now hypothyroidism and if so whether a 100 percent disability 
rating is warranted under Diagnostic Code 7903.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  A VCAA letter addressing the issue of 
secondary service connection for a 
psychiatric disorder must be provided to 
the veteran, with a copy to her 
representative.

2.  In accordance with the provisions of 
M21-1, Part III, § 5.14, "PTSD Claims 
Based on Personal Assault," VBA should 
send the veteran an appropriate stressor 
development letter.  The veteran should 
also be notified that in-service sexual 
battery and attempted rape may be 
corroborated by evidence from sources 
other than the service records, as 
defined in 38 C.F.R. § 3.304(f)(3) 
(2006).  All specific examples of 
alternative sources of evidence listed in 
section 3.304(f)(3) must be included in 
the notification to the veteran.  An 
appropriate period of time should be 
allowed for the veteran to respond and/or 
submit additional evidence.

3.  VBA should ask the veteran to 
identify all treatment for her 
psychiatric disorders, spinal disorders, 
and thyroid disorder, from May 2004 to 
the present; all VA treatment from 1990 
to 1994; all treatment for her spinal 
disabilities, to include disabilities 
involving the cervical, thoracic, and 
lumbar spines, from 1977 to 1995; and the 
name of the mental health clinic where 
she received treatment starting in 1979 
or 1980.  VBA should ask the veteran to 
authorize the release of records from Dr. 
J.H., who treated her for a back 
disability in 1977, and Dr. L.W.  VBA 
should obtain all records from the VA 
medical center in Oklahoma City, Oklahoma 
from 1990 to 1994 and from June 2005 to 
the present, and any other identified and 
authorized treatment records, both VA and 
non-VA.  All obtained treatment records 
should be associated with the veteran's 
claims file.

4.  VBA should obtain a complete copy of 
the veteran's service personnel records.  
Such records should be associated with 
the veteran's claims file.

5.  VBA must arrange for review of the 
file, to include any newly obtained 
medical records, by an appropriately 
qualified physician.  The reviewer 
should, with consideration of the fact 
that the veteran received chiropractic 
treatment for neck and low back pain in 
1977, provide an opinion as to whether 
the veteran's current spinal disabilities 
of the cervical, thoracic, and lumbar 
spines are as least as likely as not 
related to the veteran's active service, 
including her in-service neck and back 
injuries.  If the reviewer deems it to be 
necessary, the veteran should undergo 
physical examination and/or diagnostic 
testing to determine the existence and 
nature of any current spinal disability.  
The reviewing physician's opinion should 
be associated with the veteran's VA 
claims folder.

6.  VBA must then arrange for a physical 
examination of the veteran in order to 
determine the nature and extent of the 
service-connected thyroid disorder.  The 
examiner should indicate whether the 
service-connected thyroid disorder is 
manifested by sympathetic cardiovascular 
symptoms.  The examiner should indicate 
whether the veteran currently has 
hypothyroidism and if so, whether the 
hypothyroidism is manifested by cold 
intolerance, muscular weakness, 
cardiovascular involvement, mental 
disturbance (dementia, slowing of 
thought, depression), bradycardia (less 
than 60 beats per minute), and 
sleepiness.  A report of the examination 
should be associated with the veteran's 
VA claims folder.

7.  VBA must then arrange for a 
psychiatric examination of the veteran in 
order to determine the existence and 
etiology of the claimed delusional 
disorder - persecutory type and sleep 
disorder.  Based on a review of the 
claims folder and an interview with the 
veteran, the examiner should opine on 
whether the veteran has a delusional 
disorder and a sleep disorder.  If a 
delusional disorder or a sleep disorder 
is diagnosed, the examiner should opine 
on whether that psychiatric disorder is 
as least as likely as not related to the 
veteran's active service, including the 
diagnosis of neurotic anxiety in 
September 1973, and whether that 
psychiatric disorder was caused or 
aggravated by the service-connected 
residuals of a subtotal thyroidectomy, 
major depressive disorder, generalized 
anxiety disorder, panic disorder with 
agoraphobia, or obsessive-compulsive 
disorder.  A report of the examination 
should be associated with the veteran's 
VA claims folder.

8.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the issues on 
appeal.  If the decision remains 
unfavorable to the veteran, in whole or 
in part, a supplemental statement of the 
case (SSOC) should be prepared.  The 
veteran and her representative should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


